Citation Nr: 0523978	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 1, 1998 for 
the payment of additional compensation for a dependent child.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied an 
earlier effective date for the grant of dependency benefits.  


FINDINGS OF FACT

1.  The veteran's original claims folder was lost in 1998 and 
has been rebuilt. 

2.  Service connection was established for post-traumatic 
stress disorder by rating decision in March 1996, effective 
September 15, 1989, and has been consistently evaluated at a 
level higher than 30 percent.

3.  The veteran notified the RO of his dependent child by VA 
Form 21-686c, Declaration of Status of Dependents, which was 
received on February 13, 1998.

4.  By letter dated in January 1999, the RO granted 
dependency benefits on behalf of the veteran's child, 
effective March 1, 1998, which is the first of the month 
following the month in which the RO received notice of the 
child's existence.


CONCLUSION OF LAW

The veteran is not entitled to an effective date prior to 
March 1, 1998 for payment of additional compensation benefits 
on account of his child.  38 U.S.C.A. §§ 101(4), 1115 (West 
2002); 38 C.F.R. §§ 3.57, 3.401 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

Regulations enacted under the Veterans' Claims Assistance Act 
of 2000 (VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As a preliminary matter, the Board notes that the veteran's 
original claims folder was lost.  When repeated attempts to 
locate it failed, the RO rebuilt the folder, which is before 
the Board now.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the claim has been 
undertaken with this heightened duty in mind.

In the present case, the issue on appeal arises from a claim 
for an earlier effective date.  In this context, the Board 
notes that because of the lost claims file, it was unable to 
determine whether proper notice had been sent, and so 
remanded the claim in June 2004 for that purpose.  In January 
2005, the Appeals Management Center (AMC) provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AMC notified the veteran of 
information and evidence necessary to substantiate the claim 
for dependency benefits; information and evidence that VA 
would seek to provide; and information and evidence that he 
was expected to provide.  The veteran was instructed to 
submit any evidence in his possession that pertains to the 
claim.  In May 2005, the AMC readjudicated the claim based on 
all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial may have pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the January 2005 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Efforts to locate 
the veteran's missing claims folder have been exhausted.  As 
such, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.

Earlier Effective Date

By rating decision in March 1996, service connection was 
established for post-traumatic stress disorder (PTSD), 
effective September 1989.  In or around April 1998, the 
veteran's claims folder was lost, and a rebuilt folder was 
established.  

The rebuilt folder includes a VA Form 21-686c, Declaration of 
Dependents, submitted by the veteran in February 1998, 
indicating he has a child.  He also wrote that he had already 
submitted the same information with his original claim, some 
nine years prior.  By decision in January 1999, the RO 
awarded dependency benefits on behalf of his child, effective 
March 1, 1998.  In August 2001, the veteran submitted a 
statement in support of claim, asking for retroactive 
benefits for his dependent son, and contending that he is 
entitled to an earlier effective date for the grant of 
additional compensation for a dependent child, namely the 
date of his original claim for service connection in 1989.  
The claim was denied in August 2002.

The law in this area is clear.  Any veteran entitled to 
compensation for disability rated not less than 30 percent is 
entitled to additional compensation for dependents, to 
include a child.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.4(b)(2) (2004).  The veteran was, at all times relevant to 
this issue, rated 30 percent disabled or more for his 
service-connected disabilities.

Specifically, an award of additional compensation for a 
dependent child is effective as of the latest of the 
following: (1) the date of claim, meaning (a) the date of the 
marriage or birth of child, if evidence of the event is 
received within one year of the event, or (b) the date notice 
is received of the dependent's existence, if evidence is 
received within one year of VA's request; (2) the date 
dependency arises; (3) the effective date of the qualifying 
disability, if evidence of dependency is received within one 
year of notification of the rating action; or (4) the date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31. 

Although the veteran has indicated that he submitted the 
appropriate form in 1989 to claim additional dependency 
benefits on behalf of his child, absent evidence that this 
form was received by VA at that time, the Board cannot 
construe such receipt to allow the retroactive payment of VA 
benefits.

As explained above, by operation of law, for the date of the 
veteran's grant of service connection to be the effective 
date of the increase in benefits due to the addition of a 
dependent, evidence of his child must have been received 
within one year of the decision granting service connection 
(in this case, by March 1997).  No such notice was received 
until February 1998.  Therefore, the appropriate effective 
date is March 1, 1998, based on the date notice was received 
of the dependent's existence.  The Board notes this is the 
first day of the calendar month following the month in which 
the award became effective. 

The Board recognizes that the veteran's claims folder was 
lost and that it was no fault of his own.  However, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
claimed dependency benefits in 1989 as he alleges, he had a 
corresponding responsibility to check with the VA to ensure 
his claim had been received, or to simply follow-up after 
having sent the form and not received any response.  The 
veteran does not allege that he made such follow-up 
inquiries.  The Board, therefore, holds that there is no 
basis in law to support recognition of the veteran's child as 
his dependent prior to the February 1998 notice.

The Board further  notes that when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  In this case, there is no approximate balance of the 
evidence for and against the veteran's claim, as there is no 
objective evidence of the veteran providing earlier notice of 
his dependent.  As such, the benefit of the doubt provision 
does not apply.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to March 1, 1998, for 
the payment of additional compensation for a dependent child, 
is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


